DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 11/19/2021.  Claims 1 and 3 have been amended. Claims 2, 11, 13, 16 and 18 have been cancelled. Claims 18-21 have been newly added. Claims 1, 3-10, 12, 14-15, 17 and 19-20 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 11/19/2021 has been fully considered but it is not persuasive.
Applicant submits “However, Ding did not disclose that the holding cover 27 is flexible, and therefore Ding could not disclose that the holding cover 27 is bendable, and never mind the holding cover 27 is bent towards the splicing seam with respect to the second display area. Further, Ding never mentioned providing a narrow bezel of the display at the splicing seam since a row of “feet” 31 with a certain interval is arranged at the left side (inside) of the “holding cover” 27, and a row of “hooks” 32 with a certain interval is arranged at the right side (outside) of the “holding cover” 27.” (Remarks, page 10, the second paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 recites “the second display is a flexible display or a curved display, and comprises a second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US. Pub. No. 2017/0249119, hereinafter “Ding”).
As to claim 1, (Currently Amended) Ding discloses a display assembly [figure 10, a video wall system, abstract], comprising:
a plurality of first displays [figure 10, displays “2” provided with side walls spliced together] provided with side walls spliced together [figure 25, side wall of display “2”], each of the plurality of first displays comprising a first display area and a first bezel surrounding the first display area [figure 6, first display area “102” and first bezel “105” surrounding the first display area “102”], the first display area facing a display side [figure 6], and a region between two adjacent first display areas being a splicing seam [figures 6 and 25, region “105”];
wherein,
the splicing seam on the display side is covered by a second display [figure 25, region “105” is covered by active display bar “17”]; and
the second display is a flexible display or a curved display [figure 25, flexible display, paragraph 82], and comprises a second display area [figure 25, top display area] and a second bezel surrounding the second display area [figure 25, bezel area “27b” bent towards the splicing seam, “27b” is curved with a thickness towards the splicing seam]; and the second bezel is bent towards the splicing seam with respect to the second display area.
Ding does not expressly disclose that a type of the second display is different from that of the first displays.
However, Ding discloses different embodiments wherein the first displays may be an LCD spliced screen [paragraph 9]; whereas, the second display is LED dot matrix, an OLED bar and a QLED bar [paragraph 30], which is different from that of the first displays.

As to claim 3, (Currently Amended) Ding discloses the display assembly of claim [[2]] 1, wherein,
the second bezel is bent to be perpendicular to the second display area [figure 25, the second bezel “27b” is bent to be perpendicular to the top display area].
As to claim 4, (Previously Presented) Ding discloses the display assembly of claim 1, wherein, the first display is a liquid crystal display [paragraph 9, LCD spliced screen].
As to claim 5, (Previously Presented) Ding discloses the display assembly of claim 1, wherein,
the second display is an organic light emitting diode display [paragraph 30, LED dot matrix, an OLED bar and a QLED bar].
As to claim 9, (Previously Presented) Ding discloses the display assembly of claim 1, wherein,
two adjacent second displays are connected by bonding [figure 13, the adjacent second displays “17” are connected by bonding].
As to claim 10, (Previously Presented) Ding discloses the display assembly of claim 1, wherein,
all of the second displays cover all the splicing seams [figure 13, all of the second displays “17” cover all the splicing seams].
As to claim 12, (Previously Presented) see the above discussion of claim 4.
claim 14, (Previously Presented) see the above discussion of claim 5.
As to claim 15, (Previously Presented) see the above discussion of claim 5.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Kim et al. (US. Pub. No. 2018/0190631, hereinafter “Kim”).
As to claim 6, (Previously Presented) Ding discloses the display assembly of claim 1.
Ding does not expressly disclose the second display is a micro light emitting diode display.
Kim teaches a display can be a micro light emitting diode display [paragraph 230, a light emitting display device (i.e., a micro light emitting diode display device)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display assembly of Ding to form the second display using a micro light emitting diode display, as taught by Kim, since it is a simple substitution of one known element for another to obtain predictable results.
Claims 7-8, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Jepsen et al. (US. Pub. No. 2015/0022424, hereinafter “Jepsen”).
As to claim 7, (Previously Presented) Ding discloses the display assembly of claim 1.
Ding does not expressly disclose the second display is adhered to the first bezel.
Jepsen teaches a display assembly wherein a second display is adhered to a first bezel [paragraph 28, OLED bezel pixel layer 500 includes an adhesive on the bottom of flexible substrate 510].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display assembly of Ding to attach the 
As to claim 8, (Previously Presented) Ding discloses the display assembly of claim 1.
Ding does not expressly disclose a transparent outer frame provided at the plurality of first displays on the display side, the second display being adhered to the transparent outer frame.
Jepsen teaches a display assembly wherein a transparent outer frame provided at the plurality of first displays on the display side, the second display being adhered to the transparent outer frame [figure 8B, a transparent veil layer covering the bezel pixel layer per claim 3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display assembly of Ding to have a transparent outer frame provided at the plurality of first displays on the display side, the second display being adhered to the transparent outer frame, as taught by Jepsen, in order to create a unified overall-image to be displayed on the multi-panel display (Jepsen, abstract).
As to claim 17, (Previously Presented) see the above discussion of claim 7.
As to claim 19, (Previously Presented) see the above discussion of claim 8.
As to claim 20, (Previously Presented) see the above discussion of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622